Title: To Thomas Jefferson from Francis Mentges, 4 March 1801
From: Mentges, Francis
To: Jefferson, Thomas



Sir
Washington 4t. March 1801

I trust that my Official conduct from the 20t. july 1790, when I was honored with the Appointment as Inspector of the troops in the  service of the United States, has been such, as to merit approbation, and to prove in the best manner the sense entertained of the favors and attention towards me during the continuance of service to the present time—
Permit me then Sir to solicit your Attention for the Claim of one who, through the course of the late war uniformly exerted himself in a Military Character and whose hopes rest entirely in being still engaged in the service of his Country, I am informed that the Office of Inspector of Fortifications is still vacant, in this, or in any station you may deem me qualified I shall be happy to evince my gratitude and Respect, with high considr
I am Sir your Ob hb Servt.

F Mentges

